OPINION
Per CURIAM:
Upon careful examination of the entire record, this Court is *268unanimously of the opinion that proof of the identity of the defendant is so inconclusive as to render the verdict of the jury manifestly against the weight of the evidence.
It further appears that through the witness Mugavain (Record 60, et seq.) the defendant attempted to offer evidence of his reputation for peace and quiet, which it was within his prerogatives to do. This Court finds that a sufficient foundation for the admission of such evidence appears in the record, and it was, therefore, error to exclude it.
For these reasons given, the judgment is hereby reversed, and the cause remanded for a new trial according to law.
HILDEBRANT, PJ, MATTHEWS & ROSS, JJ, concur.